     Case 9:12-cr-80039-KMW Document 215 Entered on FLSD Docket 04/30/2020 Page 1 of 2
 PROB 35                                                                                                                SD/FL PACTS No. 111334
(SDFL Rev. 3/18)

                                          Report and Order Terminating Supervised Release
                                                  Prior to Original Expiration Date


                                         UNITED STATES DISTRICT COURT
                                                             FOR THE

                                               SOUTHERN DISTRICT OF FLORIDA


                   UNITED STATES OF AMERICA


                                    v.                                     Docket No. 9:12-cr-80039-KMW-5
                          THOMAS FORD




           On October 26, 2018, the above named commenced supervised release for a period of three (3) years. The supervised

releasee has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is accordingly

recommended that the supervised releasee be discharged from supervision.

                                                                            Respectfully submitted,




                                                                                               U.S. Probation Officer




                                                       ORDER OF COURT

           This Cause came before the Court to terminate supervised release, the Court has considered the motion, the responses,

the record and the relevant factors, pursuant to 18 USC § 3553(a). It is ORDERED and ADJUDGED that said motion to

terminate supervised release/probation is GRANTED as it is warranted by the conduct and in the interest of justice.



           Dated this        30th
                                            day of                 April                  , 20 20          .
Case 9:12-cr-80039-KMW Document 215 Entered on FLSD Docket 04/30/2020 Page 2 of 2




                                                        United States District Judge
